Citation Nr: 0303048	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  98-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, including chronic headaches.  

(The additional issue of entitlement to an initial 
compensable rating for a laceration scar of the right eyebrow 
requires further development and will be the subject of a 
later decision by the Board.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in October 2002, 
when it was remanded to the RO for further development which 
has been completed with respect to the issue decided herein.  

By rating action dated in June 2002, the RO denied the 
appellant's claim seeking service connection for a laceration 
scar above the left eye.  The current record does not reflect 
a notice of disagreement with that determination.  

The Board is undertaking additional development with respect 
to the claim seeking an initial compensable rating for a 
laceration scar of the right eyebrow pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide any notice of the additional development required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Other than the service-connected laceration scar of the 
right eyebrow, the appellant currently exhibits no residuals 
of any head injury sustained in service, including chronic 
headaches.  


CONCLUSION OF LAW

Entitlement to service connection for the residuals of a head 
injury, including chronic headaches, is not established.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters and the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate his claim, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if did not desire the RO to obtain the evidence 
on his behalf.  See, e.g., the letter addressed to the 
appellant by the RO, dated February 7, 2002.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations.  VA medical treatment records have also been 
associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the present case, the appellant reported a history of 
frequent severe headaches when examined in April 1974 in 
connection with his entry into active service.  No relevant 
clinical findings were reported at that time.  The service 
medical records reflect occasional complaints by the 
appellant of headaches in 1974-75, which were always 
associated with colds, upper respiratory infections, head 
congestion, etc.  In April 1976, the appellant suffered a cut 
above his right eye which was sutured.  The sutures were 
removed five days later.  The report of his separation 
medical examination in May 1977 does not reflect the presence 
of any residual disability stemming from this injury.  

VA outpatient treatment records dating from 1983-85 reflect 
no relevant complaints, treatments or abnormal clinical 
findings.  The report of a VA general medical examination of 
the appellant in May 1997 is likewise negative for relevant 
complaints or abnormal clinical findings.  

Lay statements were received in October 1997 and June 2001 
from the appellant's wife and mother corroborating his 
complaints of chronic headaches.  

By rating action dated in April 1998, service connection was 
granted for a laceration scar of the right eyebrow, 
noncompensably rated from February 1997, the date of claim.  

At the hearing held before the undersigned in June 2001, the 
appellant testified that he usually self-treated his 
headaches with aspirin or Tylenol.  He identified no 
residuals other than headaches of the head injury in service 
which resulted in a laceration above the right eye.  

On a VA neurological examination in June 2002, the appellant, 
in order to clarify previous inconsistent statements made by 
himself and his relatives, specified that he had no 
noticeable headaches during service, although he may have 
experienced minor headaches during service which were 
associated with colds and the flu.  He dated the onset of his 
current chronic headaches to sometime after service in 1977-
78, when he was working for the City of Toledo.  Neurological 
examination of the appellant at this time was unremarkable, 
and a CT study of the head disclosed no relevant 
abnormalities.  The examiner expressed the opinion that the 
appellant suffered from chronic tension-type headaches and 
noted that his current job was very stressful and very likely 
contributed to his headache picture.  After reviewing the 
historical material contained in the claims file, as well as 
interviewing and examining the appellant, this examiner 
concluded that it was less likely than not that his current 
chronic headaches were the result of any event in service, 
and that it was less likely than not that his acquired 
headache condition worsened as a result of anything that 
occurred during service or that was associated with the 
military.  

VA skin and general medical examinations of the appellant in 
June 2002 described laceration scars of the eyebrows.  
Service connection for the laceration scar of the left 
eyebrow has been denied by a currently unappealed rating 
decision.  

Based upon the medical opinion expressed by the VA 
neurological examiner in June 2002, which is the only 
competent medical evidence of record concerning the etiology 
of the appellant's headaches, the Board must conclude that 
the currently demonstrated chronic headaches are unrelated to 
the head injury in service.  Likewise, the current record is 
devoid of any medical evidence of any other residuals of the 
head injury in service, except for the service-connected 
laceration scar of the right eyebrow.  Accordingly, the 
appeal on the issue of entitlement to service connection for 
residuals of a head injury, including chronic headaches, must 
be denied.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Entitlement to service connection for the residuals of a head 
injury, including chronic headaches, is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

